Cite as 2013 Ark. 393

           SUPREME COURT OF ARKANSAS
                           No.   CV-13-182

DEER/MT. JUDEA SCHOOL DISTRICT        Opinion Delivered October   10, 2013
                    APPELLANT
                                      APPEAL FROM THE PULASKI
V.                                    COUNTY CIRCUIT COURT
                                      [NO. 60-CV-2011-2677]
THOMAS W. KIMBRELL                    H O N O R A B L E C HRISTOP H E R
                       APPELLEE       CHARLES PIAZZA, JUDGE

DEER/MT. JUDEA SCHOOL DISTRICT
                    APPELLANT         AFFIRMED IN PART; REVERSED
                                      AND REMANDED IN PART; MOOT
V.                                    IN PART; MOTION TO DISMISS
                                      DENIED.
MIKE BEEBE, INDIVIDUALLY AND IN
HIS OFFICIAL CAPACITY AS
GOVERNOR OF THE STATE OF
ARKANSAS; MARK DARR,
INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS LIEUTENANT
GOVERNOR OF THE STATE OF
ARKANSAS; DR. THOMAS W.
KIMBRELL, INDIVIDUALLY AND IN
HIS OFFICIAL CAPACITY AS
COMMISSIONER OF EDUCATION
FOR THE STATE OF ARKANSAS; DR.
NACCAMAN          WILLIAMS,
INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS CHAIRMAN OF THE
STATE BOARD OF EDUCATION; DR.
BEN MAYS, INDIVIDUALLY AND IN
HIS OFFICIAL CAPACITY AS A
MEMBER OF THE STATE BOARD OF
EDUCATION; SHERRY BURROW,
INDIVIDUALLY AND IN HER
OFFICIAL CAPACITY AS
A MEMBER OF THE STATE BOARD
OF EDUCATION; JIM COOPER,
INDIVIDUALLY AND IN HIS OFFICIAL
                          Cite as 2013 Ark. 393

CAPACITY AS A MEMBER OF THE
STATE BOARD OF EDUCATION;
BRENDA GULLETT, INDIVIDUALLY
AND IN HER OFFICIAL CAPACITY AS
A MEMBER OF THE STATE BOARD
OF EDUCATION; SAMUEL
LEDBETTER, INDIVIDUALLY AND IN
HIS OFFICIAL CAPACITY AS A
MEMBER OF THE STATE BOARD OF
EDUCATION; ALICE WILLIAMS
MAHONEY, INDIVIDUALLY AND IN
HER OFFICIAL CAPACITY AS A
MEMBER OF THE STATE BOARD OF
EDUCATION; TOYCE NEWTON,
INDIVIDUALLY AND IN HER
OFFICIAL CAPACITY AS A MEMBER
OF THE STATE BOARD OF
EDUCATION; VICKI SAVIERS,
INDIVIDUALLY AND IN HER
OFFICIAL CAPACITY AS A MEMBER
OF THE STATE BOARD OF
EDUCATION; RICHARD WEISS,
INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS DIRECTOR OF THE
DEPARTMENT OF FINANCE AND
ADMINISTRATION; MAC DODSON,
INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS PRESIDENT OF THE
ARKANSAS DEVELOPMENT FINANCE
AUTHORITY; ROBERT MOORE,
INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS SPEAKER OF THE
HOUSE OF REPRESENTATIVES; AND
PAUL BOOKOUT, INDIVIDUALLY
AND IN HIS OFFICIAL CAPACITY AS
PRESIDENT PRO TEMPORE OF THE
SENATE
                      APPELLEES

                   KAREN R. BAKER, Associate Justice



                                   2
                                     Cite as 2013 Ark. 393

       The Deer/Mt. Judea School District (DMJ) appeals from the decision of the Pulaski

County Circuit Court. On appeal, DMJ asserts that the circuit court erred on three points:

(1) in ruling that DMJ’s claims were barred by res judicata; (2) in striking only the date ranges

of section 31 of Act 269 of 2010; and (3) in striking its amended and supplemental complaint.

Beebe and the other appellees (“Beebe”) have also filed a motion to dismiss the appeal, which

we ordered passed until the case was submitted by letter order dated March 28, 2013. We

deny the motion to dismiss, affirm in part and reverse and remand in part on the first point,

hold that the second point is moot, and affirm on the third point.

                                 I. Facts and Procedural History

       The current appeal has a long and complex history of litigation in circuit court and this

court. The following is a summary of the procedural history and current posture of the case.

       The appeal arises from a school-funding dispute. DMJ operates two kindergarten

through twelfth-grade campuses in Newton County and serves approximately 360 students.

On December 3, 2010, DMJ filed an action on its own behalf and on behalf of its taxpayers

to enjoin state actions in violation of state law and the Arkansas Constitution. In its

complaint, DMJ alleged that the State failed to conduct adequacy studies in compliance with

Arkansas Code Annotated section 10-3-2102 (Supp. 2007) in 2008 and 2010, and to make

necessary adjustments to maintain an education system in compliance with article XIV,

section 1 and article II, sections 2, 3, and 18 of the Arkansas Constitution. DMJ also claimed

that section 32 of Act 293 of 2010 is local or special legislation in violation of amendment 14

to the Arkansas Constitution, as it provided extra funding to only one school district. For ease


                                               3
                                     Cite as 2013 Ark. 393

of reference, throughout this opinion, the claim regarding adequacy studies and adjustments

will be referred to as “the adequacy claim” and the claim regarding local or special legislation

will be referred to as “the special-and-local-legislation claim.”

       Beebe filed a motion to dismiss the complaint on January 28, 2011, asserting that

DMJ’s claims were barred by res judicata. On March 17, 2011, the circuit court held a

hearing on Beebe’s motion to dismiss. At the hearing, the circuit judge stated from the bench

that he would grant Beebe’s motion to dismiss as to the adequacy claim. On April 11, 2011,

DMJ filed a motion for voluntary dismissal without prejudice as to the special-and-local-

legislation claim, so as to “facilitate an immediate appeal.” The circuit court entered orders

the next day dismissing both of DMJ’s claims. The adequacy claim was dismissed because it

was precluded by previous school-funding cases. The special-and-local-legislation claim was

dismissed pursuant to DMJ’s voluntary nonsuit of the claim. DMJ filed a timely notice of

appeal of the Beebe case (NO. 60-CV-10-6936), which now consisted of only the adequacy

claim, on April 14, 2011.

       On March 1, 2012, this court dismissed the appeal of the Beebe case for lack of a final

appealable order. Deer/Mt. Judea Sch. Dist. v. Beebe, 2012 Ark. 93. We held that the nonsuit

of the special-and-local-legislation claim did not operate to make the April 12, 2011 order

final because it could be refiled. The special-and-local-legislation claim, in fact, had been

refiled on June 1, 2011, in the Pulaski County Circuit Court against Dr. Thomas W. Kimbrell




                                               4
                                     Cite as 2013 Ark. 393

(the Kimbrell case, NO. 60-CV-11-2677).1

        After this court dismissed the appeal, DMJ filed a motion to consolidate the Beebe case

with the Kimbrell case in circuit court. The circuit court granted this motion over the

Kimbrell’s objection.

        DMJ filed a motion for summary judgment on March 29, 2012, regarding the Kimbrell

case. The circuit court heard oral arguments on the motion on August 16, 2012, and held

a second hearing on November 1, 2012. DMJ filed an amended and supplemental complaint

on November 1, 2012, which included both the adequacy claim and the special-and-local-

legislation claim. The circuit court entered an order on December 11, 2012, granting the

motion for summary judgment and severing the date restrictions in section 31 of Act 269 of

2010.

        On January 22, 2013, the circuit court entered an order denying DMJ’s motion for

reconsideration of the order to dismiss filed April 12, 2011, striking DMJ’s amended and

supplemental complaint, and granting a stay on the enforcement of the judgment during the

pendency of this appeal. DMJ then filed a notice of appeal for both the Beebe and the Kimbrell

cases on January 22, 2013.

        Beebe filed a motion to dismiss the appeal on March 14, 2013, alleging that the notice

of appeal in the Beebe case was not timely filed. We chose to take the motion with the case.

        In summary, DMJ filed a complaint alleging two claims against Beebe. DMJ then



        1
        This claim was also filed against the Melbourne School District, but this party was
dismissed without prejudice on November 21, 2011.

                                               5
                                     Cite as 2013 Ark. 393

voluntarily nonsuited the special-and-local-legislation claim so that it could immediately

appeal the adequacy claim in the Beebe case. DMJ brought the special-and-local-legislation

claim as a separate case, the Kimbrell case. This court then dismissed the appeal of the Beebe

case, holding that there was a lack of finality. After we dismissed the Beebe case on appeal,

DMJ moved to consolidate the Beebe case and the Kimbrell case, and the motion was granted

by the circuit court. After the circuit court decided the Kimbrell case and the Beebe case, DMJ

filed a notice of appeal for both cases. These appeals, and Beebe’s motion to dismiss the

appeal of the Beebe case, are now before us.

       We note that, while the cases were consolidated at the circuit-court level, they have

not been consolidated on appeal, nor has a motion to do so been filed. This court may

consolidate cases for appeal on its own motion under Arkansas Rule of Appellate

Procedure–Civil 3(c) (2013). We hereby consolidate these cases to avoid unnecessary delay.

       While we consolidate these cases for appeal, they are still separate cases. Consolidation

does not merge the suits into a single cause, or change the rights of the parties, or make those

who are parties in one suit parties in the other. Dwiggins v. Elk Horn Bank & Trust Co., 364

Ark. 344, 219 S.W.3d 181 (2005). Consolidated cases remain joint and separate entities. St.

Louis Sw. Ry. Co. v. Pennington, 261 Ark. 650, 553 S.W.2d 436 (1977). Because these remain

separate cases on appeal, we will address the issues relating to each case separately.

                          II. The Beebe Case (NO.60-CV-10-6936)

       First, we address the matters in the appeal relating to the Beebe case. DMJ asserts that

the circuit court erred in granting Beebe’s motion to dismiss based on the claim-preclusion


                                               6
                                      Cite as 2013 Ark. 393

aspect of res judicata. DMJ also asserts that the circuit court erred in striking its amended and

supplemental complaint, which was filed in the Beebe case. First, however, we must take up

the motion to dismiss the appeal in the Beebe case.

                                A. Beebe’s Motion to Dismiss

       Beebe has moved to dismiss the appeal as to the Beebe case. In that motion, Beebe

asserts that the appeal was not timely filed, as the Beebe case became final when the Kimbrell

case was filed. Beebe further asserts that this court erred in ruling that the appeal in the Beebe

case was not final. We hold that DMJ’s notice of appeal was timely and deny the motion to

dismiss.

       Beebe asserts that, under Mountain Pure LLC v. Affiliated Foods Southwest, Inc., 366 Ark.

62, 233 S.W.3d 609 (2006), because DMJ filed the special-and-local-litigation claim as a

separate suit, the Beebe case became final upon the filing of the Kimbrell case and the notice

of appeal was not timely in the Beebe case. This argument is founded on a misinterpretation

of our holding in Mountain Pure. We did not hold in Mountain Pure that the filing of a

nonsuited claim in a separate case made the remaining summary-judgment orders final.

Instead, we held that those other claims remained “in limbo” until all outstanding claims were

either finally adjudicated or were otherwise no longer a bar to finality and a final order was

entered.

       Under Mountain Pure, jurisdiction vests in the circuit court until such time as any

outstanding claims are properly adjudicated or are no longer a bar to finality and a final order

is entered. Thus, an order does not become final when the nonsuited claims are refiled in a


                                                7
                                      Cite as 2013 Ark. 393

separate case, as Beebe contends. A final order must still be entered in the record of the case

for the remaining claims to be appealable.

       Here, the final order entered in the Beebe case was the denial of the motion for

reconsideration. As in Mountain Pure, at the time the order denying the motion for

reconsideration was entered, all nonsuited claims had been finally adjudicated and were no

longer a bar to finality. Therefore, the order denying the motion for reconsideration was the

final order in the case, and DMJ has properly appealed from that order, thereby bringing up

for review the intermediate orders.

B. Whether the Circuit Court Erred in Granting Beebe’s Motion to Dismiss Based on Res
                                       Judicata

       For its first point on appeal, DMJ asserts that the circuit court erred in dismissing

DMJ’s claims as to the Beebe case. The circuit court ruled that the claims were barred by res

judicata, as the claims and issues had been adjudicated in Lake View School District No. 25 v.

Huckabee (Lake View 2007), 370 Ark. 139, 257 S.W.3d 879 (2007).

       A history of our decisions in school-funding cases is required for an understanding of

DMJ’s argument on appeal. In 1994, the Lake View School District filed suit against the State

alleging that the state’s school-funding system violated the equality provisions and the

education article of the Arkansas Constitution. The circuit court ruled in favor of Lake View.

We rejected an appeal of this ruling as it was not a final, appealable order. Tucker v. Lake View

Sch. Dist. No. 25 of Phillips Cnty. (Lake View 1996), 323 Ark. 693, 917 S.W.2d 530 (1996).

       The General Assembly repealed the school-funding scheme in 1995 and replaced it.

Lake View filed a complaint and show-cause petition asserting that the new funding system

                                               8
                                       Cite as 2013 Ark. 393

violated the equality provisions and the education article of the Arkansas Constitution. The

circuit court dismissed the complaint and show-cause petition, ruling that they were moot

because amendment 74 had changed the standard for the school-funding system and allowed

funding variances among the school districts. The circuit court also stated that the same

analysis applied to the legislation passed by the General Assembly and added that the

complaint and show-cause petition should be dismissed for failure to state a claim because the

1995 and 1997 legislative acts are presumed constitutional, and no facts were alleged

supporting lack of a rational basis for those acts. We disagreed and remanded the case for trial.

Lake View Sch. Dist. No. 25 of Phillips Cnty. v. Huckabee, 340 Ark. 481, 10 S.W.3d 892 (2000).

       On remand, the circuit court ruled that the school-funding system remained

unconstitutional. We agreed, citing our holding in DuPree v. Alma School District No. 30, 279

Ark. 340, 651 S.W.2d 90 (1983), that equal opportunity is the touchstone for a constitutional

system and not merely equalized revenues. We stated as follows:

               It is the State’s responsibility, first and foremost, to develop forthwith what
       constitutes an adequate education in Arkansas. It is, next, the State’s responsibility to
       assess, evaluate, and monitor, not only the lower elementary grades for English and
       math proficiency, but the entire spectrum of public education across the state to
       determine whether equal educational opportunity for an adequate education is being
       substantially afforded to Arkansas’ school children. It is, finally, the State’s responsibility
       to know how state revenues are being spent and whether true equality in opportunity
       is being achieved. Equality of educational opportunity must include as basic
       components substantially equal curricula, substantially equal facilities, and substantially
       equal equipment for obtaining an adequate education. The key to all this, to repeat,
       is to determine what comprises an adequate education in Arkansas. The State has failed
       in each of these responsibilities.

Lake View Sch. Dist. No. 25 of Phillips Cnty. v. Huckabee, 351 Ark. 31, 79, 91 S.W.3d 472, 500

(2002). We then stayed the issue of the mandate in order to give the State time to correct the

                                                 9
                                     Cite as 2013 Ark. 393

constitutional disability. Id.

       We recalled the mandate again in 2004, appointed masters, and released the mandate

later that year based on the masters’ report. Lake View Sch. Dist. No. 25 of Phillips Cnty. v.

Huckabee, 358 Ark. 137, 189 S.W.3d 1 (2004). We once again recalled the mandate the next

year, appointed masters, and stayed the mandate until December 1, 2006. We then stayed the

mandate a further 180 days. Lake View Sch. Dist. No. 25 of Phillips Cnty. v. Huckabee, 368

Ark. 231, 243 S.W.3d 919 (2006).

       Finally, in 2007, this court adopted the masters’ reports and released the mandate. Lake

View 2007, 370 Ark. 139, 257 S.W.3d 879. We stated the following:

               We hold that the General Assembly has now taken the required and necessary
       legislative steps to assure that the school children of this state are provided an adequate
       education and a substantially equal educational opportunity. A critical component of
       this undertaking has been the comprehensive system for accounting and accountability,
       which has been put in place to provide state oversight of school-district expenditures.
       What is especially meaningful to this court is the Masters’ finding that the General
       Assembly has expressly shown that constitutional compliance in the field of education
       is an ongoing task requiring constant study, review, and adjustment. In this court’s
       view, Act 57 of the Second Extraordinary Session of 2003, requiring annual adequacy
       review by legislative committees, and Act 108 of the Second Extraordinary Session of
       2003, establishing education as the State’s first funding priority, are the cornerstones
       for assuring future compliance.

Id at 145–46, 257 S.W.3d at 883.

       DMJ’s complaint alleged that the General Assembly had no rational basis for not

applying some of the recommendations in the Picus report, a report which created a model

for the state’s system of education. The Picus report was developed in 2003 and recalibrated

in 2006. The circuit court ruled that DMJ’s claims could have been brought in the Lake View

cases, and thus were precluded by res judicata. DMJ asserts that the circuit court erred in

                                               10
                                      Cite as 2013 Ark. 393

ruling that the claims were precluded in two ways: (1) that the constitutionality of the

educational system requires “constant study, review, and adjustment,” and (2) that the

challenged acts and omissions of the General Assembly happened after Lake View 2007 had

been decided.

       In reviewing a circuit judge’s decision on a motion to dismiss, we treat the facts alleged

in the complaint as true and view them in the light most favorable to the plaintiff. Baptist

Health v. Murphy, 2010 Ark. 358, 373 S.W.3d 269. In testing the sufficiency of a complaint

on a motion to dismiss, all reasonable inferences must be resolved in favor of the complaint,

and the pleadings are to be liberally construed. Id. Our standard of review for the granting

of a motion to dismiss is whether the circuit judge abused his or her discretion. Dockery v.

Morgan, 2011 Ark. 94, 380 S.W.3d 377. Res judicata means that “a thing or matter has been

definitely and finally settled and determined on its merits by the decision of a court of

competent jurisdiction.” Baptist Health, 2010 Ark. 358, 373 S.W.3d 269. Res judicata

consists of two facets, one being issue preclusion and the other claim preclusion. The claim-

preclusion aspect of res judicata bars relitigation of a subsequent suit when (1) the first suit

resulted in a final judgment on the merits; (2) the first suit was based on proper jurisdiction;

(3) the first suit was fully contested in good faith; (4) both suits involve the same claim or

cause of action; and (5) both suits involve the same parties or their privies. Id. Res judicata

bars not only the relitigation of claims that were actually litigated in the first suit, but also

those that could have been litigated. Id. Where a case is based on the same events as the

subject matter of a previous lawsuit, res judicata will apply even if the subsequent lawsuit raises


                                                11
                                      Cite as 2013 Ark. 393

new legal issues and seeks additional remedies. Id.

       Collateral estoppel, the issue-preclusion facet of res judicata, bars relitigation of issues

of law or fact previously litigated, provided that the party against whom the earlier decision

is being asserted had a full and fair opportunity to litigate the issue in question and that the

issue was essential to the judgment. Morgan v. Turner, 2010 Ark. 245, 368 S.W.3d 888. To

apply collateral estoppel, the following elements must be present: (1) the issue sought to be

precluded must be the same as that involved in the prior litigation, (2) the issue must have

been actually litigated, (3) the issue must have been determined by a valid and final judgment,

and (4) the determination must have been essential to the judgment

       In Lake View 2007, this court emphasized the masters’ finding that constitutional

compliance in the field of education is an ongoing task requiring constant study, review, and

adjustment.   DMJ contends that this means the General Assembly has a continuous,

constitutional duty to improve the school-funding system, which it asserts the General

Assembly has not done. However, many of DMJ’s complaints stem from areas that were at

issue or could have been brought in the previous school-funding cases.

       This court held in Lake View 2007 that the system of public-school financing was in

constitutional compliance and issued the mandate. In issuing the mandate, this court tacitly

decided that it would no longer look over the shoulder of the General Assembly to ensure

that the school-funding scheme was constitutional. To read Lake View 2007 as DMJ suggests

would “disparage the work of the General Assembly and cast the role of this court into that

of a brooding superlegislature.” Lake View Sch. Dist. No. 25 of Phillips Cnty. v. Huckabee, 358


                                               12
                                      Cite as 2013 Ark. 393

Ark. 137, 189 S.W.3d 1 (2004) (mandate recalled by Lake View Sch. Dist. No. 25 of Phillips

Cnty. v. Huckabee (Lake View 2005), 362 Ark. 520, 210 S.W.3d 28 (2005)). DMJ asks this

court to maintain our jurisdiction over the school-funding cases to make sure that the General

Assembly is continually adjusting the school-funding scheme to maintain its constitutionality.

This we will not do.

       DMJ also contends that the circuit court erred in granting the State’s motion to dismiss

because the acts or omissions complained of occurred after this court had issued the mandate

in Lake View 2007. We agree that not all of DMJ’s claims in the Beebe case are barred by res

judicata, as several of them involve acts or omissions that occurred after this court had released

the mandate in Lake View 2007. However, DMJ’s claims that arise out of whether the

General Assembly has adopted the recommendations of the Picus report are barred by the

claim-preclusion aspect of res judicata, as DMJ’s claims could have been litigated in the Lake

View cases.

       DMJ claims (1) that the adequacy reports filed in 2008 and 2010, as required by

Arkansas Code Annotated section 10-3-2102 (Repl. 2012), have failed to comply with that

act; (2) that cost-of-living adjustments (COLAs) were determined based on what funds were

available, not by what funds were necessary; (3) that there is no rational basis to support the

State’s method of funding student transportation; (4) that DMJ’s facilities are unequal and

inadequate; (5) that the way the State funds small, remote schools is unconstitutional; (6) that

the State has failed to require schools to spend NSLA funding on programs that help

struggling students as recommended by the Picus report; (7) that the State has not required


                                               13
                                    Cite as 2013 Ark. 393

implementation of an effective professional-development system as recommended by the Picus

report; (8) that the State must make adjustments to address the intrastate teacher-salary

disparity; and (9) that the State must make adjustments to the way it pays teacher retirement.

       DMJ asserts that the adequacy reports filed in 2008 and 2010, as required by Arkansas

Code Annotated section 10-3-2102 have failed to comply with that Act. DMJ further asserts

that the students of this State are not receiving a substantially equal opportunity for an

adequate education based on alleged inequalities in funding.

       Arkansas Code Annotated section 10-3-2102 states as following:

              (a) During each interim, the House Committee on Education and the Senate
              Committee on Education shall meet separately or jointly, as needed, to:
                     (1) Assess, evaluate, and monitor the entire spectrum of public education
                     across the State of Arkansas to determine whether equal educational
                     opportunity for an adequate education is being substantially afforded to
                     the school children of the State of Arkansas and recommend any
                     necessary changes;
                     (2) Review and continue to evaluate what constitutes an adequate
                     education in the State of Arkansas and recommend any necessary
                     changes;
                     (3) Review and continue to evaluate the method of providing equality
                     of educational opportunity of the State of Arkansas and recommend any
                     necessary changes;
                     (4) Evaluate the effectiveness of any program implemented by a school,
                     a school district, an education service cooperative, the Department of
                     Education, or the State Board of Education and recommend necessary
                     changes;
                     (5) Review the average teacher salary in the State of Arkansas in
                     comparison to average teacher salaries in surrounding states and member
                     states of the Southern Regional Education Board and make
                     recommendations for any necessary changes to teacher salaries in the
                     State of Arkansas established by law;
                     (6) Review and continue to evaluate the costs of an adequate education
                     for all students in the State of Arkansas, taking into account cost-of-
                     living variances, diseconomies of scale, transportation variability,
                     demographics, school districts with a disproportionate number of

                                             14
                      Cite as 2013 Ark. 393

       students who are economically disadvantaged or have educational
       disabilities, and other factors as deemed relevant, and recommend any
       necessary changes;
       (7) Review and continue to evaluate the amount of per-student
       expenditure necessary to provide an equal educational opportunity and
       the amount of state funds to be provided to school districts, based upon
       the cost of an adequate education and monitor the expenditures and
       distribution of state funds and recommend any necessary changes;
       (8) Review and monitor the amount of funding provided by the State
       of Arkansas for an education system based on need and the amount
       necessary to provide an adequate educational system, not on the amount
       of funding available, and make recommendations for funding for each
       biennium.
       ....
(f) The study for subdivisions (a)(1)-(4) of this section shall be accomplished by:
       (1) Reviewing a report prepared by the Division of Legislative Audit
       compiling all funding received by public schools for each program;
       (2) Reviewing the curriculum frameworks developed by the
       Department of Education;
       (3) Reviewing the Arkansas Comprehensive Testing, Assessment, and
       Accountability Program, § 6-15-401 et seq.;
       (4) Reviewing fiscal, academic, and facilities distress programs;
       (5) Reviewing the state’s standing under the No Child Left Behind Act
       of 2001, 20 U.S.C. § 6301 et seq.;
       (6) Reviewing the Arkansas Comprehensive School Improvement Plan
       process; and
       (7) Reviewing the specific programs identified for further study by the
       House Committee on Education and the Senate Committee on
       Education.
(g)    (1) The study for subdivision (a)(5) of this section shall be accomplished
       by comparing the average teacher salary in Arkansas with surrounding
       states and Southern Regional Education Board member states, including
       without limitation:
               (A) Comparing teacher salaries as adjusted by a cost of living
               index or a comparative wage index;
               (B) Reviewing the minimum teacher compensation salary
               schedule; and
               (C) Reviewing any related topics identified for further study by
               the House Committee on Education and the Senate Committee
               on Education.
       (2) Depending on the availability of National Education Association data
       on teacher salaries in other states, the teacher salary comparison may be

                                15
                                    Cite as 2013 Ark. 393

                     prepared as a supplement to the report after September 1.
              (h) The study for subdivision (a)(6) of this section shall be accomplished by
              reviewing:
                     (1) Expenditures from:
                             (A) Isolated school funding;
                             (B) National school lunch student funding;
                             (C) Declining enrollment funding;
                             (D) Student growth funding;
                             (E) Special education funding;
                     (2) Disparities in teacher salaries; and
                     (3) Any related topics identified for further study by the House
                     Committee on Education and the Senate Committee on Education.
              (i) The study for subdivision (a)(7) of this section shall be accomplished by:
                     (1) Completing an expenditure analysis and resource allocation review
                     each biennium; and
                     (2) Reviewing any related topics identified for further study by the
                     House Committee on Education and the Senate Committee on
                     Education.
              (j) The study for subdivision (a)(8) of this section shall be accomplished by:
                     (1) Using evidence-based research as the basis for recalibrating as
                     necessary the state’s system of funding public education;
                     (2) Adjusting for the inflation or deflation of any appropriate component
                     of the system of funding public education every two (2) years;
                     (3) Reviewing legislation enacted or rules promulgated during the
                     biennium covered by the study to determine the impact of the
                     legislation and rules on educational adequacy-related public school costs;
                     and
                     (4) Reviewing any related topics identified for further study by the
                     House Committee on Education and the Senate Committee on
                     Education.

       Under our standard of review, we treat DMJ’s allegations that the Joint Committee has

not complied with Arkansas Code Annotated section 10-3-2102 as true. Because the

adequacy reports and evaluations complained of were filed after we had released the mandate

in Lake View 2007, these claims are not barred by res judicata. Therefore, the circuit court

abused its discretion in granting Beebe’s motion to dismiss as to these claims.

       DMJ contends that COLAs in 2009 and 2011 are based on what funds are available,

                                             16
                                       Cite as 2013 Ark. 393

not what funds are needed. The “Purpose” section of Act 57 makes it clear that the amount

of funding given to schools shall be based on need and not funds available. See Lake View

2005, 362 Ark. 520, 210 S.W.3d 28. These adjustments were made after this court released

the mandate; therefore, these claims are not barred by res judicata. The circuit court abused

its discretion in dismissing these claims.

       DMJ asserts that there is no rational basis to support the State’s method of funding the

transportation of students. While this issue was addressed in the Lake View cases, the 2008 and

2010 adequacy reports recommended that an additional line of funding be added to provide

for those school districts whose transportation costs are not covered by the amount of funding

provided to them by the current line item. The General Assembly chose not to adopt these

recommendations. Because these acts or omissions by the General Assembly occurred after

we had released the mandate in Lake View 2007, they are not barred by res judicata.

       DMJ asserts that its facilities are inequitable and inadequate because it does not receive

the funding it needs to maintain and repair those facilities. In Lake View 2005, we reviewed

the masters’ findings with respect to facilities. They concluded that the financial responsibility

required for a school district to enter into a partnership with the State for construction and

repairs would be so great that many school districts would be unable to raise the required

funds and, thus, would be forced to forgo needed construction and repairs. In Lake View

2007, this court cited the masters’ finding that Arkansas Code Annotated section 6-20-

2502(1)(B) (Repl. 2007) would provide some state assistance to every school district based on

actual need for facilities in the individual school districts as well as the school district’s ability


                                                 17
                                     Cite as 2013 Ark. 393

to pay. DMJ contends that the State has not provided this assistance as contemplated, as it is

still unable to raise the required funds to enter into a partnership with the State for

construction and repairs. Taking these allegations as true, this claim is not barred by res

judicata. It would not have been possible to bring a complaint about the effects of Act 727

of 2007, which amended section 6-20-2502(1)(B), before we issued our mandate in Lake View

2007.

        DMJ alleges that the way that the State funds small, remote schools is unconstitutional

because the funding amounts given to isolated schools is not rationally related to the needs of

those schools. DMJ states that the 2006 Adequacy Report noted this and recommended that

Arkansas Code Annotated sections 6-20-603 and -604, which control this funding, be

rewritten. DMJ contends that the General Assembly rejected this recommendation, and the

issue has not been addressed in subsequent reports.2 As this recommendation was made in the

2006 adequacy report, prior to our decision in Lake View 2007, DMJ’s claim is barred by res

judicata.

        DMJ contends that the adequacy reports show that school districts have failed to use

National School Lunch Act (NSLA) funds as recommended by the Picus report. The

recommendations in the Picus report were implemented or rejected before we released the

mandate in Lake View 2007 cases and could have been litigated in the school-funding cases

prior to that case. Therefore, DMJ is precluded from asserting this claim.


        2
        DMJ admits that section 6-20-604 has been rewritten, but only to allow a specific
school district to gain isolated school funding. This point is addressed below in the Kimbrell
case.

                                              18
                                      Cite as 2013 Ark. 393

        Similarly, DMJ asserts that the State has not required implementation of an effective

professional development system as recommended by the Picus report, and that the State must

make adjustments to address the intrastate teacher-salary disparity and the way it pays teacher

retirement. Each of DMJ’s arguments on these claims is based on whether the General

Assembly has implemented or rejected a recommendation made in the Picus report. Because

these claims could have been litigated in the Lake View cases, DMJ is precluded from bringing

them.

        In summary, DMJ contends that several acts or omissions of the General Assembly

violate the Arkansas Constitution. We treat these allegations as true. Some of the acts or

omissions complained of occurred after we had released the mandate in Lake View 2007. The

circuit court abused its discretion in dismissing these claims. However, those acts or omissions

that were brought or could have been brought in the previous school-funding cases are barred

by res judicata, and the circuit court did not err in dismissing them.

          C. Whether the Circuit Court Erred in Striking the Amended and Supplemental
                                       Complaint

        DMJ’s second issue on appeal in this case is whether the circuit court erred in striking

the amended and supplemental complaint. We affirm.

        On November 1, 2012, DMJ filed an amended and supplemental complaint. The State

filed a motion to strike the complaint, arguing that it would be prejudicial and would cause

the disposition of the case to be unduly delayed. The circuit court agreed with the State and

granted the motion to strike. DMJ asserts that the circuit court abused its discretion in striking

the amended and supplemental complaint.

                                                19
                                      Cite as 2013 Ark. 393

       Rule 15 of the Arkansas Rules of Civil Procedure encourages liberal amendments of

pleadings. Dupree v. Twin City Bank, 300 Ark. 188, 777 S.W.2d 856 (1989). Rule 15(a) states

in pertinent part as follows:

       [A] party may amend his pleadings at any time without leave of the court. Where,
       however, upon motion of an opposing party, the court determines that prejudice
       would result or the disposition of the cause would be unduly delayed because of the
       filing of an amendment, the court may strike such amended pleading or grant a
       continuance of the proceeding.

       The circuit court is vested with broad discretion in allowing or denying amendments.

Neal v. Sparks Reg’l Med. Ctr., 2012 Ark. 328, ___ S.W.3d ___. While Rule 15 allows for

liberal amendments of pleadings, we adhere to our well-established standard of review that we

will not reverse a circuit court’s decision allowing or denying amendments to pleadings absent

a manifest abuse of discretion. Id.

       The circuit court found that prejudice would result and that the disposition of the case

would be unduly delayed if DMJ were allowed to amend and supplement its complaint. The

amended and supplemental complaint was filed on November 1, 2012, the same day as the

second hearing on DMJ’s motion for summary judgment. Further, the amended and

supplemental complaint consisted of ninety-six pages of complaint and 1,337 pages of exhibits.

       DMJ contends that the State cannot be prejudiced by supplementing the claim.

However, prejudice is not necessary where the circuit court finds that the disposition of the

case would be unduly delayed by the filing of an amendment. Here, an amended and

supplemental complaint was filed on the day of the second hearing on a motion for summary

judgment that decided the case. Allowing the amended and supplemental complaint at that


                                               20
                                      Cite as 2013 Ark. 393

late date could unduly delay the disposition of the case. Therefore, the circuit court did not

abuse its discretion in striking the amended and supplemental complaint.

                        III. The Kimbrell Case (NO. 60-CV-11-2677)

       Next, we address the matters in the appeal relating to the Kimbrell case. DMJ asserts

that the circuit court erred in severing only the date restrictions in section 31 of Act 269 of

2010. DMJ’s contends that severing only the date restriction in section 31 of Act 269 of 2010

does not render the statute constitutional. We hold that this point is moot.

       The General Assembly amended Arkansas Code Annotated section 6-20-604 (e) (Supp.

2009) with section 32 of Act 293 of 2010. The statute reads as follows:

       (e)(1) A Except as provided in subdivision (e)(2) of this section, a school district
       meeting the requirements of subsection (b) of this section shall receive an amount equal
       to ten percent (10%) of the foundation funding received by the school district under
       § 6-20-2305(a)(2) based on the three-quarter average daily membership of the isolated
       school area under § 6-20-2305(a)(2) if the school district has school facilities open for
       kindergarten through grade twelve (K–12) in one (1) or more isolated schools meeting
       the requirements of subsection (b) of this section.
       (2) A school district shall receive an amount equal to ten percent (10%) of the
       foundation funding received by the school district under § 6-20-2305(a)(2) based on
       the three-quarter average daily membership of the isolated school area under §
       6-20-2305(a)(2) if:
       (A) The school district has school facilities serving students in any grade in kindergarten
       through grade twelve (K–12) in one (1) or more isolated schools meeting the
       requirements of subsection (b) of this section; and
       (B) The school district closed an isolated facility serving students in grades seven (7)
       through twelve (12) between January 1, 2008, and July 1, 2008.

       DMJ contended below that the date restriction rendered this provision of the Act “local

or special” legislation as it granted funding to only one school district, the Melbourne School

District. The circuit court agreed and ruled that the statute was unconstitutional under

amendment 14. The circuit court further ruled that severing the date range was consistent

                                               21
                                       Cite as 2013 Ark. 393

with the purposes of the act and would make the statute constitutional and ordered the date

range struck from the statute.

       DMJ appealed, contending that all of section 32 should be stricken from the statute.

DMJ asserts that the sole purpose of section 32 was to provide Melbourne School District with

funding, and provide funding to no other school district. As this purpose was unconstitutional,

DMJ contends that the entirety of section 32 should be struck as unconstitutional.

       This year, the General Assembly enacted section 33 of Act 1073 of 2013 (effective

August 16, 2013), which deleted the date range that was struck by the circuit court. Both

DMJ and the State conceded at oral argument that DMJ’s claim is now moot. As a general

rule, the appellate courts of this state will not review issues that are moot because to do so

would be to render an advisory opinion. Lott v. Langley, 2013 Ark. 247. Generally, a case

becomes moot when any judgment rendered would have no practical legal effect upon a then

existing legal controversy. Id.

       We have, however, recognized two exceptions to the mootness doctrine. Id. The first

exception involves issues that are capable of repetition, yet evading review, and the second

exception concerns issues that raise considerations of substantial public interest which, if

addressed, would prevent future litigation. Id. The claim of special and local legislation will

not prevent future litigation if addressed, and if this issue occurs again, it will not evade review.

Accordingly, neither of the exceptions apply here.

       Because DMJ’s claims in the Kimbrell case are moot and neither of the exceptions apply,

we hereby dismiss the appeal of this case.


                                                 22
                                      Cite as 2013 Ark. 393

                                         IV. Conclusion

       Because DMJ’s notice of appeal was timely filed, we deny Beebe’s motion to dismiss.

We hold that the circuit court erred in dismissing DMJ’s claims from the Beebe case relating

to the adequacy reports and evaluations, COLAs, transportation funding, and facilities funding

based on res judicata. Therefore, we reverse and remand those claims to the circuit court.

However, we affirm the circuit court’s ruling on res judicata as to DMJ’s claims relating to

education funding in the Beebe case, which were or could have been litigated in the previous

school-funding cases. We also hold that the circuit court did not abuse its discretion in striking

DMJ’s amended complaint. Finally, we hold that the appeal in the Kimbrell case is moot.

       Affirmed in part; reversed and remanded in part; moot in part; motion to dismiss

denied.

       CORBIN, J., dissents in part and concurs in part.

       DONALD L. CORBIN, Justice, dissenting in part and concurring in part. The

appeal in the Beebe case is untimely, and I therefore respectfully dissent from the majority’s

conclusion otherwise. I would grant the State’s motion to dismiss the appeal in Beebe, albeit

for slightly different reasoning than argued in the State’s motion. Although the specific

argument raised by the State is not well taken, the general idea of the untimeliness of the Beebe

appeal gives me concern. This court’s appellate jurisdiction requires a timely appeal from a

final order; we are obliged to raise jurisdictional issues on our own.

       Relying on Mountain Pure LLC v. Affiliated Foods Southwest, Inc., 366 Ark. 62, 233

S.W.3d 609 (2006), the State based its motion on the contention that the April 12, 2011 order


                                                23
                                       Cite as 2013 Ark. 393

entered in the Beebe case, dismissing the adequacy claim as barred by res judicata, became final

on June 1, 2011, when the Deer/Mt. Judea School District (DMJ) refiled in the Kimbrell case

the same local-and-special-legislation claim it had nonsuited in the Beebe case. The majority

correctly concludes that Mountain Pure did not so hold. However, I cannot agree with the

majority’s further analysis and conclusion that the Beebe appeal is timely as from the January 22,

2013 order denying reconsideration of the April 2011 order. I simply cannot agree that an

order denying reconsideration of a nonfinal order is a final order. Even if I could so agree,

however, I would conclude that such an order was not timely obtained in this case.

       Once this court issued the opinion in the first appeal of this case, holding that the

nonsuit of the local-and-special-legislation claim was a bar to the finality of the April 2011

order, the circuit court retained jurisdiction “until such time as the remaining claims were

properly adjudicated and a final order was entered.” Mountain Pure, 366 Ark. at 69, 233

S.W.3d at 614.      However, when nonsuited claims are timely refiled and “still being

adjudicated” in another case, those claims “[are] no longer a bar to the finality” of the

previously entered orders because “[a]s those claims have once been dismissed and have been

refiled, they cannot be filed a third time. Ark. R. Civ. P. 41.” Id. at 69, 233 S.W.3d at 614.

Because DMJ had refiled the local-and-special-legislation claim as a wholly separate case in

Kimbrell while the first Beebe appeal was pending, and because there were only two claims

alleged from the start in the Beebe case,3 there were no remaining claims in the Beebe case for

        3
         In Mountain Pure, there were several remaining claims. Some were refiled and still being
adjudicated in federal court and were no longer a bar to finality, while others were refiled in state
court and then dismissed with prejudice. I reject DMJ’s argument that Mountain Pure can be
distinguished on the basis that the nonsuited claims that were still being adjudicated were refiled in

                                                 24
                                       Cite as 2013 Ark. 393

the circuit court to properly adjudicate. Thus, according to Mountain Pure, there were no

longer any bars to the finality of the April 2011 order.

       In accordance with Mountain Pure, after the first appeal in the present case, all that

remained within the circuit court’s jurisdiction in Beebe was to enter a final order on the

adequacy claim that it had previously dismissed in April 2011 as being barred by res judicata.

It was incumbent upon DMJ to obtain a final order forthwith, as there were no other

remaining claims in the Beebe case. The majority is of the view that there is no time constraint

here, and that the trial court could retain jurisdiction of the Beebe case indefinitely while the

separate Kimbrell case was being adjudicated simply to enter a final order in the Beebe case upon

the final adjudication of the Kimbrell case. I, however, am of the view that such indefiniteness

results in undue confusion and delay of the separate cases, whether consolidated or not, not to

mention prejudice and perhaps in some cases even miscarriages of justice. I am also of the

view that some time limitation should be placed on a litigant’s ability to indefinitely manipulate

the rules of civil procedure to unnecessarily complicate a case.

       While a litigant has an absolute right pursuant to Rule 41 to take a voluntary nonsuit

and then refile a claim, be it in the same case or in a different case in either state or federal

court, I favor an approach that places the burden of timely winding up the loose ends that

inevitably result from the taking of a voluntary nonsuit on the party exercising such right.

Indeed, such an approach is at least intimated as within the spirit of Rule 41(b), where there

is a one-year limitation and resulting involuntary dismissal for the failure to prosecute a claim.

federal court, rather than in state court as in the present case. Rule 41(a)(2) expressly provides that
the two-dismissal rule operates regardless of which courts, state or federal, are involved.

                                                  25
                                       Cite as 2013 Ark. 393

       Moreover, contrary to the majority’s view of Mountain Pure, I do not read that case to

require such indefiniteness as to the circuit court’s retention of jurisdiction to enter a final

order. Mountain Pure plainly states that when a nonsuited claim is timely refiled in another case

and is still being adjudicated, that nonsuited claim is no longer a bar to the finality of an order

on the other claims in the original case because the nonsuited and refiled claim cannot be

refiled a third time pursuant to Rule 41. In Mountain Pure, however, in addition to the

nonsuited claims that were refiled and ongoing in federal court, there were also some

nonsuited claims that were refiled and dismissed with prejudice in state court, and, still, unlike

in the present case, there was yet an additional nonsuited claim that remained within the

original case. The plaintiff in Mountain Pure chose to refile that claim via an amended

complaint within the original case. And the trial court in Mountain Pure thus retained

jurisdiction until that claim was finally adjudicated and an appeal was taken. I simply do not

read Mountain Pure as allowing the trial court to retain jurisdiction of a case until the refiled and

ongoing nonsuited claims are finally adjudicated in a separate case. As noted, on these facts,

when there are no longer any bars to finality, I would conclude that DMJ bore the burden of

obtaining a final order forthwith and its failure to do so until the Kimbrell case was finally

adjudicated results in an untimely appeal in the Beebe case.

       Even assuming arguendo that, as the majority concludes, an order denying

reconsideration of a nonfinal order somehow results in a final order, then I am of the view that

there should be some time restraint on the motion for reconsideration. Thus, as applied to the

present case, if there was to be a timely motion for reconsideration of the April 2011 order,


                                                 26
                                      Cite as 2013 Ark. 393

it had to be filed at the very latest within the 90-day time constraints of Rule 60 of the

Arkansas Rules of Civil Procedure. As I would apply the majority’s conclusion to this case,

then my view is that such a motion for reconsideration must have been filed with the trial

court within 90 days of our mandate in the first appeal. The date of the mandate is the

operative date on these facts because that is the point at which both the April 2011 order no

longer had any bar to finality—due to the refiling in the separate Kimbrell case of the claim that

was the bar to finality in Beebe—and the trial court was reinvested with jurisdiction to enter

a final order. Our opinion was delivered on March 1, 2012, and our mandate issued on March

20, 2012. DMJ filed its motion for reconsideration of the adequacy claim in the Beebe case on

December 7, 2012, well outside the 90-day limitation that I propose. I can therefore follow

the majority’s opinion to no other conclusion than to grant the State’s motion to dismiss the

Beebe appeal as untimely.

       As I have concluded that the appeal in the Beebe case should be dismissed as untimely,

I would not reach the merits of the argument that the circuit court erred in dismissing the

adequacy claim as barred by res judicata. I do note, however, my general agreement with this

court’s previous rejection of a res judicata argument raised by the State in a similar context:

       The District argues that the Parents’ claims are barred by the doctrine of res judicata
       because “the issues surrounding the definition and determination of adequacy were fully
       litigated” in the Lake View litigation. Were this court to so hold, it would preclude any
       future challenge ever made to the constitutionality of the state’s educational system.
       There is simply no merit to this argument by the District.

Walker v. Ark. State Bd. of Educ., 2010 Ark. 277, at 18 n.6, 365 S.W.3d 899, 910 & n.6.

       Finally, with respect to the Beebe case, I address the striking of the amended complaint.


                                                27
                                       Cite as 2013 Ark. 393

According to Rule 2(a)(4) of the Arkansas Rules of Appellate Procedure–Civil, an order

striking a pleading is an immediately appealable order. We have a timely notice of appeal from

the order striking DMJ’s amended complaint. Striking the amended complaint was not an

abuse of discretion because the State would have been prejudiced by having to relitigate

matters that were already final. Thus, even assuming that it was proper for the circuit court

to have acted on the motion to strike in the Beebe case, to allow the amended complaint would

have prejudiced the State; therefore, it was not an abuse of discretion to strike it.

       As for the Kimbrell appeal, I agree with the majority’s conclusion that the Kimbrell appeal

is now moot, as the parties conceded in oral argument. Even absent that concession, the

appeal would still be moot. While the current appeal was pending, the General Assembly

amended the statute in question during the 2013 session to remove the date restriction. The

amendment by the legislature occurred by way of Act 1073 of 2013, which became effective

August 16, 2013. This Act made technical corrections to the school-funding statutes and

specifically repealed the date restriction in the statute DMJ challenged on appeal. The

amendment also achieves exactly the remedy provided by the circuit court in this case. The

action of the legislature therefore renders moot the issue presented in this portion of the appeal.

See Ark. Dep’t of Correction v. Williams, 2009 Ark. 523, 357 S.W.3d 867. When a statute is

amended while an appeal challenging the statute is pending, the amendment eliminates the

controversy between the parties and renders the appeal moot. Id. As a general rule, this court

does not review moot issues, as to do so would be to render an advisory opinion. Warren

Wholesale Co. v. McLane Co., 374 Ark. 171, 286 S.W.3d 709 (2008).


                                                28
                                      Cite as 2013 Ark. 393

       In sum, while I agree generally with the majority’s conclusions on res judicata, I simply

cannot agree that this court has jurisdiction to render such an opinion. The effect of the

majority opinion is to hold our trial courts open indefinitely in the name of preventing

piecemeal appeals. We have already significantly eroded our prohibition of piecemeal appeals

by simply allowing a trial court to issue an adequate Rule 54(b) certificate. I see no reason then

to blindly protect that principle in this case at the expense of the finality principle. I would

prefer a resolution of this case that requires a litigant to promptly obtain a final order rather

than allow that litigant to continue to cause even more confusion and delay and burden our

courts at both the trial and appellate levels. While I consider myself sensitive and even

sympathetic to the arguments raised by the school district in this case, I point out that my view

of a dismissal of this appeal on jurisdictional grounds would not preclude the merits of the

arguments here presented from being properly raised in future cases.

       John C. Fendley, Jr., P.A., by: Clay Fendley; and
       Lewellen & Associates, by: Roy C. “Bill” Lewellen, for appellants.

       Dustin McDaniel, Att’y Gen., by: Scott P. Richardson, Ass’t Att’y Gen., for appellee.




                                                29